DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Border (Patent No. 11,104,272).
Regarding claims 1 and 17, Border discloses a driver monitor system for optimizing use of
cognitive resources of a user in a vehicle, the system comprising: at least one in-cabin video camera; a display device (Col 58, lines 5-15: the HWC may use an integrated camera to capture an image in front of the wearer and then interpret the image looking for certain identifying objects. The driver is in front of driver controls (e.g. steering wheel, speedometer, other instruments, etc.) and the driver is in a certain position with respect to the vehicle ---- hwc is a head worn computer. The lenses act as displays); and processing circuitry configured to: monitor eye gaze direction using images from the at least one in-cabin video camera (Col 60, lines 15-30: specific to operating vehicles such as for example: automobiles, planes, ships or trains, displayed content may only be provided within the display field of view of the head-mounted display when the gaze direction of the user is away from the transparent portion of the windshield or other windows and toward a portion of the vehicle where the displayed content will not impede the user's view of the surrounding environment), gradually soften image regions and lines displayed in the display device that are outside a first focus vision area of the user of the vehicle (Col 60, lines 25-35: the user looks through the windshield 6010 or adjacent windows to view the surrounding environment while operating the automobile and during this time the head-mounted display does not distract the user, thereby improving safety), use the eye gaze direction to predict whether the user is transitioning into a new focus vision area that had been outside the first focus vision area (Col 49, lines 50-60: if the eye heading and location, sight heading and/or movement heading are known, a prediction of what is being looked at may be predicted. The prediction may involve understanding what is in proximity of the wearer and this may be understood by establishing the position of the wearer (e.g. through GPS or other location technology) and establishing what mapped objects are known in the area. The prediction may involve interpreting images captured by the camera or other sensors associated with the HWC 102.), and when the user's eyes begin to move, begin sharpening softened image regions and lines such that by the time eyes have shifted into the new focus vision area, the image regions and lines in the new focus vision area reach full sharpness (Col 47, lines 45-55: However, as the movement speed increases (e.g. above a threshold or continually, etc.) the display heading becomes substantially the same as the movement heading regardless of the direction the user is looking, so that when the user looks in the direction of movement, the displayed information is directly in front of the user and HMD). 
This application uses a head worn computer that determines a user’s eye gaze and head direction. If this device were to be inside of a moving vehicle, it can detect when a driver is distracted based on tracking eye and head movement. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Border by using an in-cabin video camera as an additional sensor in combination with or instead of a hwc to monitor a user’s gaze and head direction in a vehicle, as taught by Border, “the sensor may be a chemical sensor, fire sensor, mechanical sensor, electrical sensor, audio sensor, biologic sensor, etc. and the sensor may detect the presence of danger or other condition that causes the wearer to want to view the surroundings in a clear view so the content may then shift in or out of the field of view, as described the sensor(s) may be mounted on/in the HWC 102, local to the HWC 102, remote from the HWC 102, or otherwise located. In embodiments, the sensor input may cause content to be presented in the field of view and then the sensor input, from the same or a different sensor or combination of sensors, may cause the content to be re-positioned” and “The vehicle 5904 may have, for example, radar 5908, range detectors, cameras, sound sensors, moisture sensors, IMU control sensors, skid sensors, fault sensors, internet based remote sensors, etc. and each of these sensor system may, alone or in combination, cause an alert, alarm, or other indication” to limit driver distraction for the safety of the passenger, vehicles, and surrounding entities, as taught by Border (Column 48 lines 46-62 and additionally in vehicle cameras Column 56 lines 66- Column 57 line 51 Figure 49 discussion). 
Regarding claim 9, Border discloses the processing circuitry is further configured to use increasing levels of softening of image regions and lines displayed in the display device as the distance increases away from the peripheral view (Col 62, lines 8-35: the displayed content can be provided with a convergence distance or focus distance that is farther away (e.g. >15 feet from the user) than the internal surfaces of the vehicle. Alternatively, the convergence distance or focus distance of the displayed content can be selected in correspondence to the speed of movement or the distance to other objects in the anticipated path of the vehicle, for example, the convergence distance or focus distance of the displayed content can be selected to be approximately the same as the distance to another vehicle in front of the vehicle when the user is driving in traffic. In this way, the user does not have to refocus when looking from the displayed content to the see-through view of the surrounding environment. The user can then perform a more rapid cognitive switch from looking at the displayed content to looking at the surrounding environment than would occur when looking from physical objects inside the vehicle, such as a radio, to the surrounding environment, thereby enhancing the safety of operating the vehicle).
	Regarding claims 10 and 20, Border discloses that the processing circuitry is further configured to perform the sharpening of a softened image region or line in an image and performing the softening of image regions and lines displayed in the display device over a delayed time period (Col 34, lines 59-70: a reflection of a presented digital content image is captured as it reflects off of the wearer's eye and the reflected image may be processed to determine the quality (e.g. sharpness) of the image presented. In embodiments, the image may then be adjusted (e.g. focused differently) to increase the quality of the image presented based on the image reflection).
	Regarding claim 11, Border discloses the processing circuitry is further configured to perform an abrupt change of an image region or line in an image from softened to sharp in order to draw attention (Col 62, lines 30-40: the processing circuitry is further configured to perform an abrupt change of an image region or line in an image from softened to sharp in order to draw attention).
	Regarding claim 12, Border discloses wherein the processing circuitry is further configured to detect a passenger's eye focus to be to a point in the softened image regions and lines and sharpen the image regions and lines of an image within a range of focus vision area of the passenger, and maintain softened image regions and lines for remaining sections of an image so as not to draw attention to the user (Col 58, lines 20-30: a passenger may also or alternatively receive an alert from a sensor system to assist to the driver. For example, the passenger may receive a tactile or visual indication of driver sleepiness, distraction, erratic driving, etc. so the passenger is alerted to help or stop interacting with the driver (e.g. stop talking or otherwise distracting the driver)).
	Regarding claim 13, Border discloses that the processing circuitry is further configured to determine whether sharpening is allowed and prevent sharpening of softened image regions and lines when sharpening is not allowed (Col 60, lines 34-48: Thus, for the majority of time, displayed content is not provided within the display field of view so that the user has an unimpeded see-through view of the surrounding environment as viewed through the head-mounted display and through the windshield 6010 or adjacent windows. However, if the user looks away from the windshield toward a portion of the interior of the automobile, displayed content associated with the location that the user is looking at is then provided within the display field of view. For example, when the user looks at position 6012 that includes a position of a rear view mirror, an image from a backup camera associated with the automobile may be provided within the display field of view of the head-mounted display).
	Regarding claim 15, Border discloses that the processing circuitry is further configured to maintain certain items in the peripheral view in a sharp state, while other items in the peripheral view are allowed to change from a sharpened state to a softened state (Col 58, lines 9-20: the HWC may use an integrated camera to capture an image in front of the wearer and then interpret the image looking for certain identifying objects. The driver is in front of driver controls (e.g. steering wheel, speedometer, other instruments, etc.) and the driver is in a certain position with respect to the vehicle (e.g. on the left side in the front in the U.S.). The HWC 102 may deploy certain functions differently for the driver. For example, content displayed may be displayed only in certain limited situations and it may be presented towards the sides of the displays to reduce driver distraction).
	Regarding claim 16, Border discloses that the image regions and lines that have been sharpened by the processing circuitry when the user's eyes shift to a new focus point revert back to softened image regions and lines after a predetermined period of time (Col 42, lines 63-67 and col 43 lines 1-10: An aspect of the invention relates to removing content from the FOV of the HWC 102 when the wearer of the HWC 102 apparently wants to view the surrounding environments clearly. FIG. 38 illustrates a situation where eye imagery suggests that the eye has or is moving quickly so the digital content 3804 in the FOV 3808 is removed from the FOV 3808. In this example, the wearer may be looking quickly to the side indicating that there is something on the side in the environment that has grabbed the wearer's attention. This eye movement 3802 may be captured through eye imaging techniques (e.g. as described herein) and if the movement matches a predetermined movement (e.g. speed, rate, pattern, etc.) the content may be removed from view. In embodiments, the eye movement is used as one input and HWC movements indicated by other sensors (e.g. IMU in the HWC) may be used as another indication. These various sensor movements may be used together to project an event that should cause a change in the content being displayed in the FOV).
Claims 2-6, 8, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Border (Patent No. 11,104,272), further in view of Julian (US Publication No. 2021/0394775).
Regarding claims 2 and 18, Border discloses that the audio-video device (Col 7, lines 38-48: As
described herein, the HWC 102 may control or coordinate with other local devices 108. The external devices 108 may be an audio device, visual device, vehicle, cell phone, computer, and the like) outputs a verification request and receives a response to the verification request (Col 17, lines 15-25: The HWC may be used to provide constant security access in some embodiments. For example, the eye security confirmation may be a continuous, near-continuous, real-time, quasi real-time, periodic, etc. process so the wearer is effectively constantly being verified as known. In embodiments, the HWC may be worn and eye security tracked for access to other computer systems); wherein the eye gaze direction is fed back to the machine learning device which learns to predict whether the user is transitioning into the new focus vision area that had been outside the first focus vision area (Col 49, lines 50-60: if the eye heading and location, sight heading and/or movement heading are known, a prediction of what is being looked at may be predicted. The prediction may involve understanding what is in proximity of the wearer and this may be understood by establishing the position of the wearer (e.g. through GPS or other location technology) and establishing what mapped objects are known in the area. The prediction may involve interpreting images captured by the camera or other sensors associated with the HWC). Border fails to disclose a machine learning device. 
	In a similar field of endeavor of reducing driver distractions, Julian teaches a machine learning device ([0084] machine learning (ML) algorithms that may include neural networks, such as Convolutional Neural Networks, may be used to detect keypoints related to a driver of a vehicle). 
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of
the presently filed invention, to modify the system of Border with the teachings of Julian, to include a machine learning device to track head and eye movement of a driver to determine if the driver is distracted. 
	Regarding claim 3, Border does not disclose that parameters of the machine learning device that are learned are stored in a memory as a profile associated with the user.
	In a similar field of endeavor of reducing driver distractions, Julian teaches that parameters of the machine learning device ([0084] machine learning (ML) algorithms that may include neural networks, such as Convolutional Neural Networks, may be used to detect keypoints related to a driver of a vehicle) that are learned are stored in a memory as a profile associated with the user ([0124] Once the compute data has all the data from the above, it may generate a driver profile and save this data with the type of the vehicle, and the driver profile, in a database on a cloud server to be used for later usage).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of
the presently filed invention, to modify the system of Border with the teachings of Julian, to include parameters of the machine learning device that are learned and stored in a memory as a profile associated with the user in order to account for the position of the mounting of the camera, the vehicle type in which the camera was mounted, and the like  to give a more accurate picture of both the gaze and pose of the driver. 
	Regarding claim 4, Border discloses that the independent profiles are stored in the memory in association with respective different users (Col 49, lines 40-50: The viewing information may be used to develop a personal profile for the wearer, which may indicate what the wearer tends to look at. The viewing information from several or many HWC's 102 may be captured such that group or crowd viewing trends may be established. For example, if the movement heading and sight heading are known, a prediction of what the wearer is looking at may be made and used to generate a personal profile or portion of a crowd profile).
	Regarding claims 5 and 19, Border does not disclose at least one exterior sensor for monitoring driving conditions, wherein the processing circuitry is further configured to perform image region and line softening and sharpening of a softened image when information based on the at least one external sensor indicates dangerous driving conditions.
	In a similar field of endeavor of reducing driver distractions, Julian teaches at least one exterior sensor for monitoring driving conditions (Figure 1C: exterior camera), wherein the processing circuitry is further configured to perform image region and line softening and sharpening of a softened image when information based on the at least one external sensor indicates dangerous driving conditions (Fig 4b: collision warning).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of
the presently filed invention, to modify the system of Border with the teachings of Julian, to include an exterior camera to monitor exterior driving conditions for better safety. 
	Regarding claim 6, Border discloses the processing circuitry further monitors head movement, predict whether the user is transitioning into the new focus vision area that had been outside the first focus vision area (Col 49, lines 50-60: if the eye heading and location, sight heading and/or movement heading are known, a prediction of what is being looked at may be predicted. The prediction may involve understanding what is in proximity of the wearer and this may be understood by establishing the position of the wearer (e.g. through GPS or other location technology) and establishing what mapped objects are known in the area. The prediction may involve interpreting images captured by the camera or other sensors associated with the HWC). Border does not disclose wherein the head movement is fed back to the machine learning device. 
In a similar field of endeavor of reducing driver distractions, Julian teaches wherein the head movement is fed back to the machine learning device ([0084] machine learning (ML) algorithms that may include neural networks, such as Convolutional Neural Networks, may be used to detect keypoints related to a driver of a vehicle). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Border with the teachings of Julian, to include a machine learning device that predicts when a user is looking into a new view outside of the original vision area and bring a focus on that new area, to determine if the driver is distracted or not.
Regarding claim 8, Border discloses at least one exterior sensor, wherein the processing circuitry uses data from the at least one external sensor to monitor the position of the vehicle relative to the road (Col 57, line 10-20: The vehicle 5904 may use its sensor system to sense alignment in the road, position with respect to environmental objects (e.g. lines 5910, other vehicles 5904, signs, buildings, walls, etc.), etc.). Border does not disclose wherein the position of the vehicle relative to the road is fed back to the machine learning device which learns to predict whether the driver is transitioning into the new focus vision area that had been outside the focus vision area when the position of the vehicle relative to the road is veering out of lane.
In a similar field of endeavor of reducing driver distractions, Julian teaches the position of the vehicle relative to the road is fed back to the machine learning device which learns to predict whether the driver is transitioning into the new focus vision area that had been outside the focus vision area when the position of the vehicle relative to the road is veering out of lane ([0133] Further, even if a driver signals a lane change, but is determined to not have checked that the lane is clear before changing lanes, then a coaching alert may be made after the lane change. Gaze detection in the earlier section of ‘Gaze and Pose Detection’ would help correlate the driver movements with movements the vehicle is making, like lane changes, and if the gaze of the driver looked in that direction before the lane change).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Border with the teachings of Julian, to include a machine learning device that predicts the movement of the eyes and head relative to the position of the vehicle on the road for better safety and to reduce driver distraction. 
Regarding claim 14, Border does not disclose the processing circuitry is configured to use data from the at least one external sensor to monitor driving conditions, and wherein the processing circuitry displays a sharp warning and/or notification in place of the softened image regions and lines.
In a similar field of endeavor of reducing driver distractions, Julian teaches a processing circuitry that is configured to use data from the at least one external sensor to monitor driving conditions, and wherein the processing circuitry displays a sharp warning and/or notification in place of the softened image regions and lines (Figs 4b, 8a, 9a, 9b).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Border with the teachings of Julian, to include an exterior sensor to warn the driver of a violation or driving condition to reduce the time being distracted. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Border (Patent No. 11,104,272), in view of Julian (US Publication No. 2021/0394775), further in view of Arora (US Publication No. 2021/0397859).
Regarding claim 7, Border and Julian do not disclose that the machine learning device learns by
performing a reinforcement learning algorithm.
	In a similar field of endeavor of reducing driver distractions, Arora teaches a machine learning device learns by performing a reinforcement learning algorithm ([0139] machine-learned model 600 described herein can be trained using reinforcement learning. In reinforcement learning, an agent (e.g., model) can take actions in an environment and learn to maximize rewards and/or minimize penalties that result from such actions. Reinforcement learning can differ from the supervised learning problem in that correct input/output pairs are not presented, nor sub-optimal actions explicitly corrected).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Border and Julian with the teachings of Arora, to include a reinforced learning algorithm to receive continuous feedback in order to minimize distracted driving. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub 20210263586 A1, US Pat 7460940 B2, US Pub 20210373656 A1, US Pub 20210182609 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A NASHER whose telephone number is (571)272-1885. The examiner can normally be reached Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A NASHER/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666